Douglas, J.,
concurring. I concur in the opinion of the Court as delivered by Justice Cook, upon the express words of the statute. Section 199 of The Code provides that “Civil actions shall be commenced by issuing a summons.” Section 218 simply provides' for service of the summons by publication. It does not pretend to do away with the issuing of the summons, nor does it provide that the publication shall take the place of the summons. There can be no service of the summons unless there is an existing summons’ to be served.
This, I think, clearly appears from section 219, which prescribes how the summons shall be served by publication, and ends with the following provision: “And no publication of the summons, nor mailing of the summons and complaint, shall be deemed necessary.” It does not say that no issuing of the summons shall be necessary, and yet it could just as easily have said so if such had been the intention of the Legislature. I think there is a material difference between
*514this case and Best v. Mortgage Co., 128 N. C., 351. That case holds (2d Syl.) that: “The Code, Section 218, does not require the issuing and return of summons not served as a basis for publication of Summons.” The italics are mine, and emphasize the effective words of the decision. There may be some unguarded expressions in the opinion, but these must be construed with regard to the facts of the case.